Citation Nr: 1200015	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for medial meniscal tear of the right knee, status-post arthroscopy with debridement.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a grade 3 right shoulder separation.

3.  Entitlement to an initial compensable disability rating for a residual scar of the left thigh, prior to July 16, 2009 and a disability rating in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable disability rating for residuals of a right ankle strain with degenerative joint disease, prior to July 16, 2009 and a disability rating in excess of 10 percent thereafter.

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from October 2001 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted the Veteran's claims of entitlement to service connection for a medial meniscal tear of the right knee, residuals of a grade 3 right shoulder separation, scar of the left thigh, and right ankle strain; noncompensable disability evaluations were assigned effective January 22, 2006.  This rating decision also denied the Veteran's claims for service connection for a left knee disability and GERD.  

During the course of the appeal, in a February 2008 rating decision, the Veteran was granted a 10 percent disability evaluation for his medial meniscal tear of the right knee, effective November 1, 2007.  In a December 2008 rating decision, the Veteran was awarded a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 effective from September 4, 2007.  In a July 2010 rating decision, the Veteran's right shoulder disability evaluation was increased to 10 percent disabling, effective January 22, 2006 and his scar of the left thigh  and right ankle strain were each increased to 10 percent disabling, effective July 16, 2009.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his March 2009 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C., and one was scheduled for March 2011.  As the Veteran did not appear for the hearing and did not offer an explanation as to why he failed to do so, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's medial meniscal tear of the right knee, status-post arthroscopy with debridement has been manifested by painful motion with flexion to 120 degrees and extension to no worse than 10 degrees, without lateral instability.

2.  Throughout the rating period, the Veteran had right shoulder pain and slight limitation of motion of the arm, but no malunion of the acromioclavicular joint, ankylosis of the scapulohumeral articulation, impairment of the humerus, or nonunion of the clavicle or scapula with loose movement.

3.  Throughout the rating period prior to July 16, 2009, the residual scar of the left thigh is 9 centimeters long, with mild tenderness, but the scar is not otherwise disfiguring or cause functional limitation.

4.  Throughout the rating period since July 16, 2009, the residual scar of the left thigh is 9 centimeters long, with mild tenderness, but the scar is not otherwise disfiguring or cause functional limitation.

5.  Throughout the rating period prior to July 16, 2009, the Veteran's right ankle disability was manifested by complaints of pain and limitation of motion, but without instability.

6.  Throughout the rating period since July 16, 2009, the Veteran's right ankle disability was manifested by complaints of pain and limitation of motion, but without instability.

7.  There is no competent medical evidence of record that the Veteran has a left knee disability related to his military service.

8.  There is no competent medical evidence of record that the Veteran has GERD related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for medial meniscal tear of the right knee, status-post arthroscopy with debridement, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

2.  The criteria for an initial disability rating greater than 10 percent for a right shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC's 5200-5203 (2011).

3.  The criteria for a disability rating of 10 percent, but no higher, for a residual scar, laceration of the left thigh, have been met for the rating period prior to July 16, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7805 (2011).

4.  The criteria for a rating greater than 10 percent for residual scar, laceration of the left thigh, have not been met for the period before and since July 16, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7805 (2011).

5.  The criteria for a disability rating of 10 percent, but no higher, for residuals of a right ankle strain, with degenerative joint disease, have been met for the rating period prior to July 16, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2011).

6.  The criteria for a disability rating greater than 10 percent for residuals of a right ankle strain, with degenerative joint disease, have not been met for the rating period before and since July 16, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2011).

5.  A left knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

6.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in November 2006 and September 2008, from the agency of original jurisdiction (AOJ) to the appellant.  The November 2006 letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits; the September 2008 letter explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings.  These letters also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Right Knee

The Veteran receives a 10 percent disability rating for his medial meniscal tear of the right knee, status-post arthroscopy with debridement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the right knee, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative joint disease without limitation of motion are not for application.  

The Veteran's right knee disability is rated by analogy to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  According to Diagnostic Code 5260, a noncompensable rating is assigned when leg flexion is limited to 60 degrees and a 10 percent rating is assigned when leg flexion is limited to 45 degrees.  A 20 percent rating requires leg flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when leg extension is limited to 5 degrees and a 10 percent evaluation is warranted when leg extension is limited to 10 degrees.  A 20 percent evaluation is warranted when leg extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's medial meniscal tear of the right knee, status-post arthroscopy with debridement, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran has flexion limited to 30 degrees or extension limited to 15 degrees.  His range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that his flexion, at worst, and fully acknowledging his pain, is still to at least 120 degrees, including at his most recent, June 2010 VA examination; the VA examiner found that the Veteran's right knee disability produced no more than 20 to 25 degrees of lost motion from flexion through extension.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 10-percent level, which would support an even higher rating.  In this regard, the Board points out that the Veteran's July 2009 and June 2010 VA examinations were negative for objective evidence of incoordination, subluxation, weakness, abnormal movement, or deformity, although he reports experiencing pain and there was mild medial and lateral tenderness of the right knee.  Likewise, there was no objective evidence of decreased motor strength.  Moreover, given his full and unimpaired range of flexion, a separate rating under VAOPGCPREC 9-2004 is not for application.  Similarly, the Veteran has pain of the right knee, but he does not have overall moderate impairment of his tibia and fibula, significant limitation of motion, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5257, 5262.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the July 2009 and June 2010 VA examiners noted that there was a mild increase in pain upon repetitive use, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Right Shoulder

The Veteran's residuals of a grade 3 right shoulder separation are evaluated as 10 percent disabling, pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5203.  Under DC 5203, a 10 percent evaluation is provided for impairment of the clavicle or scapula, where there is malunion of the clavicle of scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, DC 5203.

Documents of record establish that the Veteran is right handed; the Veteran reported that his dominant hand is his right hand at the July 2009 VA examination.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for a right shoulder dislocation.  The objective clinical evidence of record indicates that the Veteran has does not have nonunion of the right clavicle or scapula.  According to his July 2009 and June 2010 VA examination reports, the Veteran does not have instability, deformity, ankylosis, subluxation, or locking of the right shoulder.  The Board acknowledges that, at his VA examinations, he had complaints of pain, stiffness, and weakness.  The Veteran had right arm forward flexion to 180 degrees, and active abduction to 80 degrees on VA examination in June 2010.  On VA examination in July 2009, right arm forward flexion was to 180 degrees, and rotation was to 90 degrees.  The July 2009 and June 2010 VA examiners also noted that joint function on the right was not additionally limited, after repetitive use, by fatigue, weakness, lack of endurance, or incoordination.  Similarly, the July 2009 examiner indicated that there was mild pain and weakness upon stress and rotator cuff testing; there was no evidence of muscle atrophy or entrapment.   Further, the evidence also fails to show that there is recurrent dislocation, nonunion, fibrous union, or loss of the head of the humerus.  As such, the Board is precluded from assigning a disability rating in excess of 10 percent for the right shoulder.

The Board has considered whether the Veteran may be entitled to a higher rating under other potentially applicable DCs, including 5200, 5201, and 5203.  But the evidence indicates the Veteran currently does not have ankylosis in his right shoulder, so DC 5200 is inapplicable.  See  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Under DC 5201, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level.  A 30 percent rating is warranted where there is limitation of motion of the arm at midway between the side and shoulder level.  However, there is no evidence of limitation of motion of the right arm.  Likewise, under DC 5202, a 20 percent disability rating is assigned for malunion of the humerus with moderate deformity or for recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; however, as previously noted, there is no evidence of deformity or recurrent dislocation of the right shoulder.

In concluding that the Veteran is not entitled to a higher rating for his right shoulder dislocation at any time during the rating period on appeal, the Board has considered whether he is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran reports experiencing pain and weakness.  As noted, his pain did not further inhibit his range of motion or otherwise create functional limitations.  There also is no objective clinical indication that he has other symptoms (e.g., premature or excess fatigability, weakness, incoordination) which otherwise result in any additional functional limitation in his right arm to a degree or extent that would support a rating higher than 10 percent.

Scar of the Left Thigh

The Veteran's residual scar, laceration of the left thigh, is assigned a noncompensable disability evaluation prior to July 16, 2009, and a 10 percent disability evaluation thereafter, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned for a scar that is deep or that causes limited motion of an area exceeding 6 square inches (39 sq. cm.).  Diagnostic Code 7802 provides for a 10 percent disability evaluation for superficial scars, that do not cause limited motion, but that cover an area of 144 square inches (929 sq. cm.) or more.  Diagnostic Code 7803, for a compensable 10 percent rating, requires an unstable superficial scar.  Notes (1) and (2) in this code indicates that an unstable scar is one where, for any reason, there is frequent loss of the covering of the skin over the scar.  Diagnostic Code 7804 provides for a 10 percent disability rating for superficial scars that are painful upon examination.

The Board finds that a 10 percent, but no higher, disability evaluation is warranted for the Veteran's residual scar, laceration of the left thigh, for the entire rating period under Diagnostic Code 7804.  The medical evidence of record indicates that the Veteran's scar is described as minimal, mildly tender, and without adherence, alteration or breakdown of the skin, elevation or depression of the scar, underlying tissue loss, keloid formation, disfigurement, or inflammation.  The July 2009 VA examination report noted the scar was 9 cm by 3 mm.  The Veteran's August 2007 VA examination report indicates that this scar is well-healed, stable, and does not limit his range of motion.  As such, the evidence shows that the criteria sufficient to support a 10 percent disability rating, but no higher, are met.  

Right Ankle

The Veteran is rated for his residuals of a right ankle strain, with degenerative joint disease, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010; he receives a noncompensable disability evaluation for the period prior to July 16, 2009 and a 10 percent disability evaluation thereafter.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the right ankle, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative joint disease without limitation of motion are not for application.  

Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted where there is marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 10 percent disability evaluations for the entire rating period on appeal, but that an increased disability evaluation is not warranted.  

The objective clinical evidence of record for the entire rating period on appeal does not show that the Veteran had marked limitation of motion of his right ankle.  Significantly, the Veteran's August 2007 VA examination showed that the Veteran had range of motion of the right ankle from zero (0) to 45 degrees in plantar flexion, with dorsiflexion to 20 degrees.  At the July 2009 and June 2010 VA examinations, range of motion was to 10 degrees in dorsiflexion and 75 degrees in plantar flexion.  See 38 C.F.R. § 4.71, Plate II (full range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion).  At all examinations, there was no ankylosis, atrophy of the muscles, or unstable ligaments; his right ankle disability was not productive of deformity or swelling of the ankle joints.  Therefore, the Board finds that the Veteran's right ankle symptomatology for the entire rating period on appeal most closely fits within the criteria for the currently assigned 10 percent disability evaluation.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for either rating period.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right or left ankle.  Likewise, under Diagnostic Code 5272, is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint for either ankle.  Further, the findings do not warrant evaluations under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, nor is there evidence of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a higher schedular rating for any rating period on appeal.

In concluding that the Veteran is not entitled to increased disability evaluations for the rating periods on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his right ankle on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint.  Further, the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his residuals of a right ankle injury, status post surgical repair.


Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee disability and GERD.  

The Veteran has not been diagnosed with a left knee disability or GERD.  In this regard, the Board points out that the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of a left knee disability or GERD during his service.  The Board points out that the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of a left knee disability and GERD; the Veteran did not report experiencing any left knee pain, stomach problems, or frequent indigestion at separation.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... .").

Likewise, post-service VA treatment records are negative for evidence of treatment for or a diagnosis of a left knee disability or GERD.  Furthermore, at his August 2007 VA general medical examination, the Veteran denied experiencing left knee trauma or chronic pain, as well as denied experiencing heartburn or reflux.  Upon physical examination, the Veteran's left knee was normal, as was his abdomen.  The VA examiner concluded that the Veteran did not have a left knee disability or GERD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a left knee disability or GERD during or as a result of his service in the military.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the VA examination report must be given great probative weight because the opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status typically do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Although lay assertions regarding the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation may serve to support a claim for service connection, the Veteran has not shown that he has the expertise required to diagnose a left knee disability or GERD, as these are not the types of disorders capable of lay diagnosis.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between these claimed disabilities and his active service.  The Veteran's claims were limited to his initial claims for benefits, and thus are of less probative value than his previous more contemporaneous, previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).   While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have a left knee disability or GERD which could be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of the evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to an initial disability rating in excess of 10 percent for medial meniscal tear of the right knee, status-post arthroscopy with debridement is denied. 

Entitlement to a disability rating greater than 10 percent for residuals of a grade 3 right shoulder separation is denied.

A 10 percent disability rating, but no higher, is granted for the rating period prior to July 16, 2009, for residual scar, left thigh laceration, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a disability rating greater than 10 percent for residual scar, left thigh laceration, for the period before and since July 16, 2009, is denied.

A 10 percent disability rating, but no higher, is granted the rating period prior to July 16, 2009, for residuals of a right ankle strain with degenerative joint disease, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a disability rating greater than 10 percent for residual scar, residuals of a right ankle strain with degenerative joint disease, for the period before and since July 16, 2009, is denied.

Entitlement to service connection for a left knee disability is denied.

The claim of entitlement to service connection for GERD is denied. 




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


